Citation Nr: 1105748	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
June 1993 to  
June 1997, and February 2005 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a  
May 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota, which 
granted service connection for PTSD, and assigned an initial 30 
percent rating.  In a January 2009 rating decision, during the 
appeal, the RO continued the 30 percent initial rating for PTSD.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the VA Central Office in August 2010.  Because 
the Veteran did not report to the hearing, the hearing request is 
considered withdrawn, and the Board will proceed with its 
adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); 
accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issue of entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's 
PTSD has been characterized by difficulty sleeping, flattened 
affect, circumstantial thought, frequent panic attacks, anxiety, 
stress, irritability, avoidance of others, episodic passive 
suicidal ideation, and depression.

2.  For the entire period of initial rating appeal, the Veteran's 
PTSD has not been characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

For the entire initial rating period, resolving reasonable doubt 
in the Veteran's favor, the criteria for an initial disability 
rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

In this case, VA has obtained records of treatment reported by 
the Veteran, including service treatment records and VA treatment 
records.  Additionally, the Veteran was provided VA examinations 
in September 2007, April 2008, and June 2009 for PTSD.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA findings obtained in this case are 
adequate, as they are predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  The VA 
examiners considered all of the pertinent evidence of record, to 
include service treatment records, VA treatment records, 
comprehensive physical examinations, and the statements of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  For the reasons set forth above, the Board finds 
that VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.   
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted 
for PTSD if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  If the 
evidence shows that the veteran suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of 
Appeals for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Initial Rating of PTSD

In the May 2008 rating decision on appeal, service connection was 
granted for PTSD, and initial disability rating  of 30 percent 
was assigned, effective August 29, 2007.  The Veteran entered a 
notice of disagreement with the initial rating assigned, 
contending that an initial rating in excess of 30 percent is 
warranted for his service-connected PTSD.  In a January 2009 
rating decision during the appeal, the RO continued the 30 
percent rating for PTSD.

The evidence in this case includes a July 2007 private 
psychological examination report reflecting the examiner's 
findings that the Veteran was attentive and cooperative, affect 
was appropriate, his mood was okay, thoughts were linear and 
organized, and had fair judgment and improving insight.  The Axis 
I diagnosis was PTSD.

The Veteran had a VA compensation examination for PTSD in 
September 2007.  The VA examiner noted the Veteran's history in 
detail.  The Veteran reported feelings of anxiety, fear, anger, 
and irritability.  The Veteran also reported sleeping problems, 
avoidant behavior, and relationship issues.  During the September 
2007 interview, Veteran was alert and oriented in all spheres.  
He evidenced no significant impairment in his thought processes 
or communication ability.  The Veteran's mood was recorded as 
euthymic and not characterized by depression or anxiety.  The 
Veteran also reported no past or current suicidal or homicidal 
ideation.  The VA examiner reported the Veteran's insight and 
judgment as fair to good.  The Veteran reported three close 
friendships and that he was able to find pleasure in leisure 
activities.  The Veteran also reported being able to enjoy his 
parental role and meet his obligations.  The September 2007 Axis 
I diagnosis was PTSD.  The VA examiner assigned a GAF score of 
51-55.  

In a September 2007 VA Mental Health Note, the Veteran reported 
irritability, stress, and anxiety.  A November 2007 Psychology 
Outpatient Consult reported the Veteran continued to have regular 
visitation with his two children and considered the experience 
pleasurable.  

In a December 2007 VA Mental Health Note, the VA examiner 
reported sleep was good and that the Veteran enjoyed spending 
time with his children.  The Veteran denied any feelings of 
hopelessness or worthlessness except when he was feeling really 
down.  The Veteran reported occasional suicidal thoughts of 
gassing himself in the car, but would not do that because of his 
children.  The Veteran also reported periods of irritability and 
that he is easily distracted.  The Veteran also reported feelings 
of anxiety, which he referred to as anxiety attacks.  The VA 
examiner reported that the Veteran did not suffer from nightmares 
or flashbacks.  The Veteran had no decreased interest in 
activities and there was no hypervigilance or startled response.  
The Veteran denied any paranoia or hallucinations.  During the 
December 2007 interview, Veteran was alert and oriented in all 
spheres.  The VA examiner reported speech was coherent and affect 
was slightly euphoric.  The Veteran's thoughts were a little 
circumstantial and his insight and judgment were fair.  The 
Veteran reported suicidal thoughts, but no compulsive behaviors, 
delusions, paranoia, hallucinations, or homicidal thoughts.  The 
December 2007 Axis I diagnosis was anxiety disorder not otherwise 
specified (NOS) with features of panic disorder.  The Veteran was 
also given an Axis II diagnosis of bipolar disorder.  

In a January 2008 VA Transitional Work Experience Screen, the 
Veteran reported struggling with anxiety and overall anger 
control.  A January 2008 VA Mental Health Note reported that the 
Veteran was euthymic and talkative, with no recent or current 
suicidal ideation, attempt, or plan reported.  A March 2008 VA 
Mental Health Note reported that the Veteran was euthymic and 
talkative, with no recent or current suicidal ideation, attempt, 
or plan reported.  

In a March 2008 VA Case Management Psychological Assessment, the 
VA examiner reported no suicidal or homicidal ideation and the 
Veteran denied any past suicide attempts.  The VA examiner 
reported the Veteran's appearance to be clean and his speech and 
thoughts to be appropriate.  The VA examiner reported a flat 
affect, but noted good concentration and appropriate judgment.  

In an April 2008 VA Nursing Outpatient Note, the Veteran reported 
no serious suicidal ideation.  The Veteran also reported severe 
anxiety and panic attacks.  In an April 2008 VA Case Management 
Note, the Veteran denied any thoughts of suicide.  The Veteran 
joked about hurting his ex-girlfriend, but denied that he would 
actually hurt her.  

The Veteran had a VA compensation examination for PTSD in April 
2008.  The examiner noted the Veteran's history in detail.  The 
Veteran reported suffering from anxiety attacks.  The Veteran 
reported an inability to deal with stress or social situations, 
and reported spending his day primarily by himself doing things 
around the house.  The Veteran reported only getting four hours 
of sleep per night, because he had been upset of the recent 
breakup of his relationship, but before that was getting seven 
hours of sleep per night.  The Veteran's energy level was normal 
and he was able to live independently.  The Veteran reported the 
presence of suicidal ideation and that he had a plan of killing 
himself by carbon monoxide poisoning from his car, but stated 
that he would not do this because of his children and the thought 
that things might get better.  

During the April 2008 interview, the Veteran was casually, but 
neatly dressed and groomed.  He interacted in a fairly 
cooperative manner.  The VA examiner reported the Veteran's mood 
to be euthymic.  The Veteran described being depressed and 
anxious, but the VA examiner found that this was not noted or 
elicited during the interview.  The VA examiner found affect to 
be appropriate and the Veteran's thought processes were clear and 
coherent.  The Veteran did not report any signs of hallucinations 
or delusions and did not report any obsessions or compulsions.  
The VA examiner reported no suicidal intent, but did note the 
Veteran's report of episodic suicidal ideation.  The VA examiner 
found the Veteran's memory was adequate and that he showed fair 
judgment and insight.  The Veteran also reported re-experiencing 
his military trauma on a regular basis.  The VA examiner reported 
that the Veteran tends to have a fear and mistrust of others in 
that he will engage in active withdrawal in an attempt to protect 
himself from these experiences.  The April 2008 Axis I diagnosis 
was PTSD, chronic, mild, with dysthymia.  The VA examiner 
assigned a GAF score of 57.  

In a May 2008 VA Mental Health Note, the Veteran denied any 
suicidal, homicidal, or self-injurious ideation.  The Veteran 
also denied anything like panic.  In a November 2008 VA Mental 
Health Note, the Veteran was alert and his mood was euthymic.  
The Veteran also reported occasional suicidal ideation, but would 
not do that to his kids.  In a February 2009 VA Case Management 
Note, the Veteran reported continuing anxiety and stated that he 
could not work and was not doing so well in school.  

The Veteran had a VA compensation examination for PTSD in June 
2009.  The examiner noted the Veteran's history in detail.  The 
Veteran reported no actual suicide attempts, but reported chronic 
suicidal thoughts.  The Veteran reported intense psychological 
distress when thinking about his traumatic experience in the 
military and avoids any situation or people or places related to 
the past.  The Veteran also reported trouble sleeping, anxiety, 
irritability, and anger.  The Veteran reported that he is unable 
to work because he calls in sick two to three times a month and 
cannot spend time with his children because of anger and 
irritability.  

During the June 2009 interview, the Veteran was alert and 
oriented and casually dressed with appropriate hygiene and 
grooming.  The Veteran's mood was angry and frustrated.  The VA 
examiner reported the Veteran's affect as anxious, with some 
irritability.  The Veteran's thought process was logical, 
organized, and goal directed.  The VA examiner reported thought 
content without delusions, suicidal or homicidal thoughts or 
obsessions.  There was no impairment in the Veteran's perception, 
no gross impaired cognition, and insight and judgment were 
adequate.  The June 2009 Axis I diagnosis was PTSD and bipolar 
disorder, type II, per the Veteran's history.  The VA examiner 
assigned a GAF score of 55.  

In a November 2009 VA Primary Care Note, the Veteran reported 
stress, anxiety, depression, and associated panic attacks.  The 
Veteran also reported positive nightmares with anger issues 
approximately two times a month.  

On review of all the evidence above, the Board finds that, for 
the entire initial rating period, the Veteran's PTSD has been 
characterized by difficulty sleeping, flattened affect, 
circumstantial thought, frequent panic attacks, anxiety, stress, 
irritability, avoidance of others, episodic passive suicidal 
ideation, and depression.  The GAF scores have varied between 51 
and 57, which as described above, indicate moderate PTSD symptoms 
or moderate difficulty in social and occupational functioning.  
The Veteran's psychiatric symptoms have been relatively 
consistent and a 50 percent rating takes into account social and 
occupational impairment.  For these reasons, the Board finds that 
the evidence is at least in relative equipoise on the question of 
whether these symptoms more nearly approximate the criteria under 
Diagnostic Code 9411 for the next higher 50 percent disability 
rating for the entire initial rating appeal period.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that, 
for the entire initial rating period, the criteria for an initial 
disability rating of 50 percent for PTSD have been met.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 
percent rating for PTSD have not been met for any period.  For 
the entire period of initial rating appeal, the Veteran's PTSD 
has not been characterized by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130.

The evidence in this case does reveal suicidal ideation; however, 
the reports show that the ideation is episodic and passive.  In 
the September 2007 VA examination, the Veteran reported no 
suicidal ideation in the past or present.  In the December 2007 
VA Mental Health Note, the Veteran reported occasional suicidal 
thoughts of gassing himself in his car, but would not do that 
because of his children.  In the March 2008 VA Case Psychological 
Assessment, the Veteran denied any suicidal ideation.  In the 
April 2008 VA examination, the Veteran reported the presence of 
suicidal ideation and that he had a plan of killing himself by 
carbon monoxide poisoning from his car; however, the Veteran 
stated he would not do this because of his children and the 
thought that things might get better.  In a May 2008 VA Mental 
Health Note, the Veteran denied any suicidal ideation.  In the 
June 2009 VA examination, the Veteran reported chronic suicidal 
thoughts.  The Board notes that the Veteran had experienced 
episodic passive suicidal ideation, but that he had no intent to 
act on such thoughts.  Evidence on this one of the 70 percent 
disability rating criterion does not demonstrate that the overall 
symptomatology or overall impairment due to PTSD more nearly 
approximates the criteria for a 70 percent rating.  As the 
analysis above demonstrates, the Veteran only has some of the 50 
percent PTSD symptoms that, with the resolution of reasonable 
doubt in his favor, have been found to more nearly approximate 
the criteria for a 50 percent rating. 

The evidence in this case does not reveal any obsessional rituals 
that interfere with routine activities.  The December 2007 VA 
Mental Health Note reflects that the Veteran did not report any 
hypervigilance.  In the April 2008 VA examination, the Veteran 
did not report any obsessions or compulsions.  The June 2009 VA 
examination reported no ritualistic behavior.

The Veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  The September 2007 VA examination reported the 
Veteran did not show any significant impairment in his 
communication ability, and the Veteran was able to express 
himself fairly well.  A December 2007 VA treatment record 
indicated the Veteran's speech was coherent.  A March 2008 VA 
treatment record indicated that the Veteran's speech was 
appropriate.  

The record reflects that the Veteran does not experience near-
continuous panic or depression affecting the ability to function 
independently.  In, the April 2008 VA examination, the Veteran 
reported experiencing anxiety attacks; however, it was not 
quantified, and no further description was given.  In a June 2009 
statement, the Veteran stated he experiences constant panic 
attacks; however, other reports of anxiety or episodes of anxiety 
characterized as panic attacks reflect that panic attacks are not 
constant, and the evidence of record shows that panic attacks 
have not impaired the ability to function independently.  

The record also reflects the Veteran does not suffer from spatial 
disorientation, and that his appearance and hygiene are normal.  
In both the September 2007 and April 2008 VA examinations, the 
Veteran was dressed and well groomed.  The September 2007 VA 
examination reported the Veteran was fully oriented in all 
spheres.  

The Veteran does have some irritability; however, it is not 
unprovoked.  In the  
June 2009 VA examination, the Veteran reported a lot of anger 
whenever he saw other people being degraded or put down.  In the 
April 2008 VA examination, the Veteran reported difficulty with 
people that impact his ability to function in the way that he 
wants to and becomes upset when people stand in his way.  

The record demonstrates that the Veteran's PTSD is characterized 
by difficulty sleeping, flattened affect, circumstantial thought, 
frequent panic attacks, anxiety, stress, irritability, avoidance 
of others, depression, and episodic passive suicidal ideation.  
The Board concludes that the Veteran's disability picture does 
not more nearly approximate the next-higher 70 percent rating 
criteria under Diagnostic Code 9411 for any period.  Even though 
the Veteran exhibits episodic passive suicidal ideation, the 
Veteran's PTSD symptoms, as a whole, are contemplated by the 50 
percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating, otherwise, the lower rating will be 
assigned).

The veteran's psychiatric symptomatology manifested by his PTSD 
is encompassed by the 50 percent disability rating criteria.  For 
these reasons, a 50 percent evaluation is warranted for the 
entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 
9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation 
would have been warranted for PTSD.  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the 
Board finds that the symptomatology and impairment caused by the 
Veteran's PTSD is specifically contemplated by the schedular 
rating criteria, and no referral for extraschedular consideration 
is required.  The schedular rating criteria, Diagnostic Code 
9411, specifically provides for disability ratings based on a 
combination of history and clinical findings.  In this case, 
considering the lay and medical evidence, the Veteran's PTSD has 
manifested difficulty sleeping, panic attacks, anxiety, stress, 
irritability, episodic passive suicidal ideation, and depression.  
These symptoms are part of the schedular rating criteria.  In 
addition, the level of occupational and social impairment are 
explicitly part of the schedular rating criteria.  In addition, 
the GAF scores are incorporated as part of the schedular rating 
criteria as they tend to show the overall severity of 
symptomatology or overall degree of impairment in occupational 
and social functioning.  Moreover, all the Veteran's psychiatric 
symptomatology is contemplated by the schedular rating criteria, 
which rates by analogy psychiatric symptoms that are "like or 
similar to" those explicitly listed in the schedular rating 
criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.   
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  In the absence of exceptional factors 
associated with PTSD, 
the Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown,  
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating for PTSD of 50 percent, but no more 
than 50 percent, is granted.


REMAND

In February 2008, the Veteran filed a claim for TDIU.  The RO 
denied the TDIU claim in a May 2008 rating decision.  In 
September 2008, the Veteran submitted a Notice of Disagreement 
(NOD) disagreeing with the RO's May 2008 rating decision.  The RO 
again denied the TDIU claim in a January 2009 rating decision 
during the appeal.  However, the RO has not yet issued a 
Statement of the Case (SOC) addressing TDIU.  When a claimant has 
filed a NOD and there is no SOC on file for that issue, the Board 
must remand, not refer, the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  Accordingly, the issue of entitlement to a TDIU must be 
remanded.

Accordingly, the issue of TDIU is REMANDED for the following 
action:

The Veteran and his representative should be 
furnished with a Statement of the Case 
addressing the claim for TDIU.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


